— Appeal by defendant from an order of the Supreme Court, Kings County (Moskowitz, J.), dated April 16, 1982, which denied his pro se motion to vacate his judgment of conviction and to set aside his sentence.
Appeal dismissed.
A defendant must obtain permission from a Justice of this court to appeal from an order denying a motion made pursuant to CPL 440.10 or 440.20 (CPL 450.15, 460.15). Defendant has never been granted such leave by this court and, accordingly, his appeal is dismissed. In any event, we note that, on an application to vacate a judgment of conviction the party challenging the conviction’s validity bears the burden of coming forth with allegations sufficient to create an issue of fact (People v Session, 34 NY2d 254). The conclusory allegations presented by defendant herein are insufficient to sustain this burden. Brown, J. P., Rubin, Boyers and Lawrence, JJ., concur.